
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


        THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Second
Amendment") is made and entered into as of November 17, 2004, by and between
Overstock.com, Inc., a Delaware corporation, as Borrower ("Borrower"), and Wells
Fargo Foothill, Inc., a California corporation, as Lender ("Lender").

        WHEREAS, Borrower and Lender have entered into a Loan and Security
Agreement, dated as of May 6, 2004, as amended by the First Amendment to Loan
and Security Agreement dated as of November 12, 2004 (as so amended, the "Loan
Agreement"); and

        WHEREAS, Borrower and Lender wish to further amend the Loan Agreement as
herein provided;

        NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

        SECTION 1. Definitions.    Any capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

        SECTION 2. Amendments to Loan Agreement.    The Loan Agreement is hereby
amended, effective as of the date this Second Amendment becomes effective in
accordance with Section 4 hereof, as follows:

        2.01.     Amendment to Section 7.1(g). Section 7.1(g) of the Loan
Agreement is hereby amended by (i) replacing "$75,000,000" with "$100,000,000";
and (ii) replacing "$25,000,000" with "$35,000,000."

        SECTION 3. Representations and Warranties.    In order to induce Lender
to enter into this Second Amendment, Borrower hereby represents and warrants
that:

        3.01.     No Default. At and as of the date of this Second Amendment and
at and as of the Effective Date (as defined below), and both prior to and after
giving effect to this Second Amendment, no Default or Event of Default exists.

        3.02.     Representations and Warranties True and Correct. At and as of
the date of this Second Amendment and at and as of the Effective Date and both
prior to and after giving effect to this Second Amendment, each of the
representations and warranties contained in the Loan Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date).

        3.03.     Corporate Power, Etc. Borrower (a) has all requisite corporate
power and authority to execute and deliver this Second Amendment and to
consummate the transactions contemplated hereby and (b) has taken all action,
corporate or otherwise, necessary to authorize the execution and delivery of
this Second Amendment and the consummation of the transactions contemplated
hereby. Borrower is entering into this Second Amendment in accordance with
Section 15.1 of the Loan Agreement.

        3.04.     No Conflict. The execution, delivery and performance by
Borrower of this Second Amendment will not (a) violate any provision of federal,
state, or local law or regulation applicable to Borrower, the Governing
Documents of Borrower, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower, (b) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of Borrower, (c) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Borrower, other than Permitted Liens, or (d) require
any unobtained approval of Borrower's shareholders or any unobtained approval or
consent of any Person under any material contractual obligation of Borrower.

--------------------------------------------------------------------------------




        3.05.     Binding Effect. This Second Amendment has been duly executed
and delivered by Borrower and constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to or affecting the enforcement of creditors'
rights generally, and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

        SECTION 4. Conditions.    This Second Amendment shall be effective as of
November 17, 2004 (the "Effective Date") upon the fulfillment by Borrower, in a
manner satisfactory to Lender, of all of the following conditions precedent set
forth in this Section 4:

        4.01.     Execution of the Second Amendment. Each of the parties hereto
shall have executed and delivered an original counterpart of this Second
Amendment by facsimile or other means of electronic transmission.

SECTION 5. Miscellaneous.

        5.01.     Continuing Effect. Except as specifically provided herein, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects. Lender's execution and delivery of, or acceptance of,
this Second Amendment and any other documents and instruments in connection
herewith shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.

        5.02.     No Waiver. This Second Amendment is limited as specified and
the execution, delivery and effectiveness of this Second Amendment shall not
operate as a modification, acceptance or waiver of any provision of the Loan
Agreement or any other Loan Document, except as specifically set forth herein.

        5.03.     References.

        (a)   From and after the Effective Date, the Loan Agreement, the other
Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Second Amendment.

        (b)   From and after the Effective Date, (i) all references in the Loan
Agreement to "this Agreement", "hereto", "hereof", "hereunder" or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
hereby and (ii) all references in the Loan Agreement, the other Loan Documents
or any other agreement, instrument or document executed and delivered in
connection therewith to "Loan Agreement", "thereto", "thereof", "thereunder" or
words of like import referring to the Loan Agreement shall mean the Loan
Agreement as amended hereby.

        5.04.     Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

        5.05.     Severability. The provisions of this Second Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Second
Amendment in any jurisdiction.

        5.06.     Counterparts. This Second Amendment may be executed in any
number of counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which shall

2

--------------------------------------------------------------------------------




together constitute one and the same instrument. A complete set of counterparts
shall be lodged with Borrower and Lender.

        5.07.     Headings. Section headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose.

        5.08.     Binding Effect; Assignment. This Second Amendment shall be
binding upon and inure to the benefit of the Borrower and Lender and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrower under this Second Amendment shall not be assigned or
delegated without the prior written consent of Lender.

        5.09.     Expenses. Borrower agrees to pay Lender upon demand for all
Lender Expenses incurred in connection with the preparation, negotiation and
execution of this Second Amendment and any document required to be furnished
herewith.

[Signature pages to follow]

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.


 
 
OVERSTOCK.COM, INC.,
as Borrower
 
 
By:
 
/s/  JONATHAN E. JOHNSON III      

--------------------------------------------------------------------------------

    Name:   Jonathan E. Johnson III     Title:   Vice President, Corporate
Affairs and Legal
 
 
WELLS FARGO FOOTHILL, INC.,
as Lender
 
 
By:
 
/s/  JEFF ROYSTON      

--------------------------------------------------------------------------------

    Name:   Jeff Royston     Title:   Vice President

3

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
